Citation Nr: 1018587	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  02-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for Raynaud's syndrome of the feet. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of injury, Muscle Group (MG) XVII.


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 
1945.  The Veteran received the Combat Infantryman Badge and 
Purple Heart Medal among other decorations.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that granted service connection for 
Raynaud's disease, and evaluated the disability as 
noncompensable; denied separate evaluations for a shell 
fragment wound (SFW) of the left shoulder, residuals of a SFW 
of the left buttock with damage to Muscle Group XVII, 
peripheral neuropathy  secondary to cold injury of the left 
and right lower extremities, and denied service connect for 
residuals of cold injuries of the left and right upper 
extremities.  

The Veteran testified in support of these claims during a 
videoconference hearing held before the undersigned Veterans 
Law Judge in July 2002.  

The appeal was before the Board in September 2003, when it 
was remanded for additional development; and in March 2006, 
when the Board granted service connection for cold injury 
residuals of the upper extremities; a 10 percent rating for a 
shell fragment wound scar of the left shoulder; a separate 20 
percent rating for injury to Muscle Group XVII; and separate 
20 percent ratings for peripheral neuropathy of the right and 
left lower extremities.  

The Board remanded the issues of entitlement to a higher 
initial rating for Raynaud's syndrome and an evaluation in 
excess of 20 percent for residuals of the injury to Muscle 
Group XVII.

By Decision Review Officer (DRO) decision in May 2007, the RO 
implemented the Board's decisions.  These actions resulted in 
the Veteran receiving a 100 percent combined rating for his 
service connected disabilities, effective May 26, 2000.

In July 2009, the RO increased the initial rating for 
Reynaud's syndrome to 40 percent effective from the date of 
service connection, March 29, 2000.

In April 2010, the Board advanced this case on its docket in 
accordance with 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900 (2009).


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran experienced 
daily characteristic attacks of Raynaud's syndrome; 
manifested by tingling, numbness, achiness and pain in, and 
cold sensitivity, excessive sweating and purple discoloration 
of, his feet, but without ulcers.  

2.  The Veteran has no more than moderate damage to Muscle 
Group XVII.


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for 
Raynaud's syndrome of the feet are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7117 (2009).

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for residuals of injury to Muscle Group 
XVII, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.104, Diagnostic Code 5317 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The courts have held that once service connection is granted, 
the claim is substantiated, additional VCAA notice is not 
required for downstream elements of the claim, such as the 
initial rating; and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Because 
the appeals arise from disagreement with the initial ratings 
following the grants of service connection, additional VCAA 
notice was not required in this case.

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran VA examinations, during which 
examiners discussed the severity of the service-connected 
disabilities at issue in this appeal.  

In its March 2006 REMAND, the Board, in part, directed the RO 
to afford the Veteran additional VA examinations.  The RO 
attempted to do so.  The VA Medical Center scheduled the 
Veteran for VA examinations in April and May 2008.  The 
Veteran did not report for the April 2008 examination.  He 
did report for the May 2009 examination to evaluate Raynaud's 
syndrome.  Later in May 2008, he reported for the VAMC for 
the examination scheduled in April 2008.  According to an 
email from the VAMC dated in June 2008, he stated that he was 
happy with his current evaluations, was tired of the numerous 
examinations, and "wanted it all to stop."  In light of the 
Veteran's feelings in this regard, it is unlikely that he 
would report for an examination where one to be scheduled.  .

II.  Analysis

A.  Schedular

The Veteran contends that the evaluations initially assigned 
his service-connected Raynaud's syndrome of the feet and 
damage to muscle group XVII do not accurately reflect the 
severity of all associated symptoms.  According to written 
statements he submitted during the course of this appeal, 
such symptoms include cold sensitivity and pain in, and 
swelling and sweating of, the feet, tingling and numbness on 
the bottom of his soles, and muscle damage in the area of his 
left buttock, which manifests as pain on defecation.  
Allegedly, the foot symptoms wake the Veteran twice weekly.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

1.  Raynaud's Syndrome

VA has evaluated the Veteran's Raynaud's syndrome as 40 
percent disabling pursuant to DC 7117.  This DC provides that 
a 20 percent evaluation is assignable for characteristic 
attacks of Raynaud's syndrome occurring four to six times 
weekly.  A 40 percent evaluation is assignable for 
characteristic attacks of Raynaud's syndrome occurring at 
least daily.  A 60 percent evaluation is assignable for 
Raynaud's syndrome with two or more digital ulcers and a 
history of characteristic attacks.  38 C.F.R. §4.104, DC 7117 
(2009).  

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and precipitated 
by exposure to cold or by emotional upsets.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  38 C.F.R. §4.104, DC 7117, Note (2009).  

During the course of this appeal, the Veteran's Raynaud's 
syndrome has been manifested by tingling, numbness, achiness 
and pain and cold sensitivity, excessive sweating and purple 
discoloration of, his feet, but did not involve ulcers.  

The Veteran experienced foot problems, including bilateral 
trench foot, and cold injuries affecting, in part, his feet 
during service from 1943 to 1945.  Following discharge, he 
continued to complain of and receive treatment for foot 
problems, which a medical professional first attributed to 
Raynaud's syndrome in July 1999.  

On that date, the Veteran underwent a VA examination, during 
which an examiner noted dark red, discolored, painful feet, a 
fungus infection of the toes and nails, atrophy of the skin, 
disturbance of hair growth and hyperpigmentation of the skin 
in the lower extremities, and neurological abnormalities of 
the feet.   

Another medical professional, also a VA examiner, confirmed 
this disability during a VA examination conducted in 
September 2000.  He noted that, when the Veteran was exposed 
to cold, he develops pain, pallor and cyanosis in his feet; 
otherwise, he had numbness and a tingling sensation in his 
feet.  

During a VA arteries, veins and miscellaneous examination 
conducted in May 2008, an examiner again noted numbness and a 
tingling sensation in the Veteran's feet, which interfered 
with his sleep, a chronic aching sensation in the lower 
extremities, very thick, irregular toenails, venous 
congestion of both feet with varicosities of the shins, 
purplish discoloration on the bottom of his feet, a need to 
wear socks almost continuously, and excess sweating of his 
feet.  The examiner also noted that the Veteran was 
hyperesthetic and sensitive to touch on the bottom of his 
feet and had thin skin, pain and mild edema in both feet, but 
no ulcers.  

The rating criteria for Raynaud's syndrome are cumulative, 
that is to award a higher rating the criteria for the lower 
rating must be present as well as additional symptomatology.  
In such a case all of the criteria for the higher rating must 
be met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).  
While the 40 percent rating recognizes that the Veteran has 
characteristic attacks, a higher rating requires the presence 
of ulcers in addition to characteristic attacks.  The Veteran 
has never reported or been found to have digital ulcers.  In 
the absence of such ulcers, the evidence is against a higher 
initial rating for Raynaud's syndrome. 

2.  Damage to Muscle Group XVII

VA has evaluated damage to MG XVII, which governs ratings of 
muscle injury to the gluteus maximus, gluteus medius and 
gluteus minimus, as 20 percent disabling pursuant to DC 5317.  
This DC provides that a 0 percent evaluation is assignable 
for slight damage to this muscle group.  A 20 percent 
evaluation is assignable for moderate damage to this muscle 
group.  A 40 percent evaluation is assignable for moderately 
severe damage to this muscle group.  38 C.F.R. §4.73, DC 5317 
(2009).  

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56.  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2009).  Disabilities rated under DCs 5301 
to 5323 are to be classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56(d) (2009).

A slight disability of the muscles consists of a simple 
muscle wound without debridement or infection.  A history 
with regard to this type of injury should include a 
superficial wound with brief treatment and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements.  Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4).

The Veteran sustained shrapnel wounds to multiple areas of 
his body, including the left buttock, during combat in Europe 
in September 1944.  Service treatment records show that he 
was found to have retained foreign bodies at multiple sites.  
The record does not show any prolonged hospitalization and he 
returned to duty without further complaints referable to the 
buttocks.  Following discharge, medical professionals noted 
residuals of these wounds.  

In June 1976 and December 1980 during VA examinations, and 
during outpatient treatment in the 1970s, medical 
professionals noted a six-inch scar with minor tissue loss on 
the left buttock, which the RO separately service connected 
and is not the subject of this appeal, and a moderately 
infected and reddened perianal area.  Subsequently, however, 
including during VA muscles, cold injury and neurological 
examinations conducted in July 1999, September 2000 and April 
2004, medical professionals noted left buttock pain, 
including on defecation and when sitting, which is not the 
same pain caused by the scar, and a pulling sensation when 
defecating, particularly when constipated, but no nerve 
involvement.  

During a VA muscles examination conducted in May 2000, an 
examiner noted that MG XVII controls hip motion.  He 
described flexion of the Veteran's left hip to 120 degrees, 
extension of the left hip to 10 degrees, abduction of the 
left hip to 15 degrees, adduction of the left hip to 45 
degrees, internal rotation of the left hip to 35 degrees and 
external rotation of the left hip to 30 degrees without 
functional impairment.  See 38 C.F.R. § 4.71, Plate II (2009) 
(noting normal hip extension and flexion as ranging from 0 to 
125 degrees and normal hip abduction and adduction as ranging 
from 0 to 45 degrees).  

The interference with comfortable defecation and sitting and 
the degree of limitation of motion of the hip caused by the 
damage to MG XVII are contemplated in the 20 percent 
evaluation the RO initially assigned such damage.  The 
Veteran did not have a through and through or deep 
penetrating injury.  There is no record of debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  He was not hospitalized for a 
prolonged period and was able to return to duty without 
further pertinent complaints.  Further, examinations have not 
shown loss of deep fascia, or other objective findings 
necessary for a moderately severe rating.  Despite this 
damage, the Veteran still has the ability to move his hip to 
a significant degree.  In the absence of evidence 
establishing that such damage is more than moderate, the 
Board may not assign a higher initial evaluation under DC 
5317. 

B.  Extraschedular and Total Rating for Compensation Based on 
Individual Unemployability (TDIU)

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

In this case, neither the Veteran, nor the evidence of record 
raises the question of entitlement to higher evaluations on 
an extraschedular basis.  In this regard there have been no 
reports of symptomatology that his outside that contemplated 
by the rating schedule.  No referral is thus needed.  

In addition, the Veteran has been in receipt of a 100 percent 
schedular evaluation throughout the appeal period.  TDIU is 
for consideration only where the schedular evaluation is less 
than total.  38 C.F.R. § 4.16(a) (2009).  Hence, further 
consideration of entitlement to TDIU is also not warranted.


ORDER

An initial evaluation in excess of 40 percent for Raynaud's 
syndrome of the feet is denied. 

An initial evaluation in excess of 20 percent for residuals, 
injury, MG XVII, is denied.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


